


Exhibit 10(s)(s)

 

[g12693ksi001.jpg]

 

GRANT AGREEMENT [for use from January 1, 2016]

 

Name:

Employee ID:

 

 

Grant Date:

 

 

 

Grant ID:

 

 

 

Target Amount:

 

 

 

Plan:

 

 

Performance-Adjusted Restricted Stock Units

 

GRANT SUMMARY

 

Target Amount

 

0 Shares

Performance Period

 

01 November 2015 – 31 October 2018

Segment 1

 

01 November 2015 – 31 October 2017

Segment 2

 

01 November 2015 – 31 October 2018

 

THIS PERFORMANCE-ADJUSTED RESTRICTED STOCK UNITS GRANT AGREEMENT (this “Grant
Agreement”), as of the Grant Date noted above between HP Inc., a Delaware
Corporation (“Company”), and the employee named above (“Employee”), is entered
into as follows:

 

WHEREAS, the continued participation of the Employee is considered by the
Company to be important for the Company’s continued growth; and

 

WHEREAS, in order to give the Employee an incentive to continue in the employ of
the Company (or its Affiliates or Subsidiaries), to accept ancillary agreements
designed to protect the legitimate business interests of the Company that are
made a condition of this grant and to participate in the affairs of the Company,
the HR and Compensation Committee of the Board of Directors of the Company or
its delegates (“Committee”) has determined that the Employee shall be granted
performance-adjusted restricted stock units (“PARSUs”) representing hypothetical
shares of the Company’s common stock (the “Grant”) and dividend equivalents. 
The target amount stated above reflects the target number of PARSUs that may be
granted to Employee (the “Target Amount”).  The number of PARSUs achieved will
be determined at the end of each Segment (as defined below).  Each PARSU will be
equal in value to one share of the Company’s $0.01 par value common stock
(“Shares”), subject to the restrictions stated below and in accordance with plan
named above (the “Plan”), a copy of which can be found on the Long-term
Incentives website along with a copy of the related prospectus.  The Plan and
the related prospectus can also be obtained by written or telephonic request to
the Company Secretary.  Unless otherwise defined in this Grant Agreement, any
capitalized terms in this Grant Agreement shall have the meaning ascribed to
such terms in the Plan.

 

THEREFORE, the parties agree as follows:

 

1.              Grant of Performance-Adjusted Restricted Stock Units.

 

Subject to the terms and conditions of this Grant Agreement and of the Plan, the
Company hereby grants to the Employee a PARSU together with dividend equivalent
units, as set forth below.

 

2.              Performance Criteria and Performance Periods.

 

--------------------------------------------------------------------------------


 

The Grant is divided into two separate segments, each with a different
performance period, as set forth in the Grant Summary above.  1/2 of the Target
Amount of the PARSUs are subject to performance criteria for Segment 1 (defined
above), which is two fiscal years (the “Segment 1 Units”) and 1/2 of the Target
Amount of the PARSUs are subject to performance criteria for Segment 2 (defined
above) which is three fiscal years (the “Segment 2 Units”).  Segment 1 and
Segment 2 are jointly referred to herein as “Segments”.

 

For each Segment, the Employee may be credited with PARSUs based on (a) the
Company’s achieving goals for that Segment related to return on invested capital
(“ROIC”) (weighted 50% of the PARSUs for each Segment) and relative total
shareholder return (“TSR”) (weighted 50% of the PARSUs for each Segment),
(b) the Employee’s continued employment through the last U.S. business day of
the relevant Segment, and (c) the Employee’s compliance with the requirements
and conditions provided for in the Plan and this Grant Agreement.

 

The goals associated with this PARSU shall be established by the Committee, and
will be communicated separately to the Employee by the Company.  Shares
delivered at the end of each Segment with respect to this PARSU will range from
0% to 200% of the Target Amount of PARSUs, based upon the Company’s performance
against the ROIC and TSR goals as certified by the Committee.  No PARSUs will be
achieved for a segment if performance is below minimum levels.

 

3.                   Crediting of Units For Each Segment.

 

(a)         ROIC Units.  50% of the Target Amount of units for each Segment
(i.e., 25% of the total Target Amount of PARSUs) will be determined based upon
performance against the ROIC goals for that Segment, as certified by the
Committee (the “Segment ROIC Units”).  The relevant number of Segment ROIC Units
shall be credited in the Employee’s name, based on the Company’s performance
during the relevant Segment as follows: 0% if performance is below minimum
level, 50% if performance is at minimum level, 100% if performance is at target
level and 200% if performance is at or above maximum level.  For performance
between the minimum level and target level or between target level and the
maximum level, a proportionate percentage will be applied based on straight-line
interpolation between levels.

 

If ROIC goals are met for the relevant Segment, the ROIC Units that are achieved
for that Segment will be credited to the Employee even if the TSR goals for the
Segment are not met.

 

(b)         TSR Units.  50% of the Target Amount of units for each Segment
(i.e., 25% of the total Target Amount of units) will be determined based upon
performance against the TSR goal for that Segment, as certified by the Committee
(the “Segment TSR Units”).  The Segment TSR Units shall be credited in the
Employee’s name based on the Company’s performance during the relevant Segment
as follows: 0% if performance is below the minimum level, 50% if performance is
at the minimum level, 100% if performance is at target level and 200% if
performance is at or above the maximum level.  For performance between minimum
and target, or between target and the maximum levels, a proportionate percentage
will be applied based on straight-line interpolation between levels.

 

If TSR goals are met for the relevant Segment, the TSR Units that are achieved
for that Segment will be credited to the Employee even if the ROIC goals for the
Segment are not met.

 

(c)          Service Requirement.  Notwithstanding (a) and (b) above, the
Employee must be employed on the last day of the relevant Segment in order to be
credited with any PARSUs for that Segment.

 

4.              Payout of Performance-Adjusted Restricted Stock Units and
Dividend Equivalents.

 

Except as otherwise provided in Sections 9 and 11 below, following the
Committee’s certification (if applicable) at the end of the relevant Segment
that the goals associated with this PARSU have been met and that the terms and
conditions set forth in this Grant Agreement have been fulfilled (and in any
event within 75 days of the last day of the relevant Segment), the Company shall
deliver to the Employee’s account (or the Employee’s estate or beneficiary or
legal guardian in the event of Sections 9 through 11 below, as applicable) a
number of Shares equal to the following:

 

(a)         a number of Shares corresponding to the number of PARSUs that have
become vested pursuant to Section 3 (and Section 9 through 11, as applicable);
plus

 

(b)         a number of Shares corresponding to dividend equivalent payments
determined by:

 

(1)         Multiplying, separately, the number of PARSUs that became vested as
determined in Section 3 by the dividend per Share on each dividend payment date
between the Grant Date and the date the PARSUs vested to determine the dividend
equivalent amount for each applicable dividend payment date; and

 

(2)         dividing the amount determined in (1) above by the Fair Market Value
of a Share on the dividend payment date to determine the number of additional
whole and fractional RSUs to be credited to the Employee;

 

provided, however, that if any aggregated dividend equivalent payments in
Section (b)(2) above result in a payment of a fractional Share, such fractional
Share shall be rounded up to the nearest whole Share.

 

2

--------------------------------------------------------------------------------


 

5.              Restrictions.

 

Except as otherwise provided for in this Grant Agreement, the PARSUs or rights
granted hereunder may not be sold, pledged or otherwise transferred.

 

6.              Custody of Performance-Adjusted Restricted Stock Units.

 

The PARSUs subject hereto shall be held in a restricted book entry account in
the name of the Employee.  Upon completion of the relevant Segment, any Shares
deliverable pursuant to Section 4 above shall be released into an unrestricted
brokerage account in the name of the Employee; provided, however, that a portion
of such Shares shall be surrendered in payment of Tax-Related Items in
accordance with Section 13 below, unless the Company, in its sole discretion,
establishes alternative procedures for the payment of such taxes.  Any Shares
not deliverable pursuant to Section 4 above shall be forfeited from the
Employee’s account.

 

7.              No Stockholder Rights.

 

PARSUs represent hypothetical Shares.  Until Shares are delivered to the
Employee pursuant to the terms of this Grant Agreement, the Employee shall not
be entitled to any of the rights or benefits generally accorded to stockholders,
including, without limitation, the receipt of dividends.

 

8.              Termination of Employment.

 

Except in the case of a termination of employment due to the Employee’s death,
retirement or total and permanent disability, the Employee must remain in the
employ of the Company on a continuous basis through the last U.S. business day
of the relevant Segment in order to be eligible to receive any amount of the
PARSU except to the extent a severance plan applicable to the Employee provides
otherwise, subject to the terms and conditions of this Grant Agreement.

 

9.              Benefit in Event of Death of the Employee.

 

In the event that termination of employment is due to the death of the Employee,
all unvested PARSUs shall vest immediately based on deemed attainment of the
performance criteria at target levels, including any Shares representing
dividend equivalent payments calculated in accordance with Section 4(b), except
that the calculation will be based on the number of PARSUs that vest in
accordance with this Section 9, and any such Shares representing the vested
PARSUs and dividend equivalent payments shall be delivered within 75 days of
vesting.

 

10.       Retirement of the Employee.

 

If the Employee’s termination is due to retirement in accordance with an
applicable retirement policy, a Pro Rata Portion of the PARSUs shall vest. The
Company’s obligation to deliver the amounts that vest pursuant to this
Section 10 is subject to the condition that (i) the Employee shall have executed
a current Agreement Regarding Confidential Information and Proprietary
Developments (“ARCIPD”) that is satisfactory to the Company, and (ii) during the
portion of the Performance Period following termination of the Employee’s active
employment, the Employee is in compliance with any-post employment restrictions
in the ARCIPD and does not engage in any conduct that creates a conflict of
interest in the opinion of the Company.

 

11.       Total and Permanent Disability of the Employee.

 

In the event that termination of employment is due to the total and permanent
disability of the Employee, all unvested PARSUs shall vest immediately based on
deemed attainment of the performance criteria at target levels, including any
Shares representing dividend equivalent payments calculated in accordance with
Section 4(b), except that the calculation will be based on the number of PARSUs
that vest in accordance with this Section 11, and any such Shares representing
the vested PARSUs and dividend equivalent payments shall be delivered within 75
days of vesting.  The Company’s obligation to deliver the amounts that vest
pursuant to this Section 11 is subject to the condition that (a) the Employee
shall have executed a current ARCIPD that is satisfactory to the Company, and
(b) during the portion of the Performance Period following termination of the
Employee’s active employment, the Employee is in compliance with any-post
employment restrictions in the ARCIPD and does not engage in any conduct that
creates a conflict of interest in the opinion of the Company.

 

12.       Section 409A.

 

Payments made pursuant to this Plan and this Grant Agreement are intended to
comply with or qualify for an exemption from Section 409A of the Code
(“Section 409A”).  The Company reserves the right, to the extent the Company
deems necessary or advisable in its sole discretion, to unilaterally amend or
modify the Plan and/or this Grant Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, including any amendments or actions that
would result in the reduction of benefits payable under this Grant Agreement, as
the Company determines are necessary or appropriate to ensure that all PARSUs
and dividend equivalent payments are made in a manner that qualifies for an
exemption from, or complies with, Section 409A or mitigate any additional tax,
interest and/or penalties or other adverse tax consequences that may apply under
Section 409A; provided however, that the Company makes no representations that
the PARSU or the dividend equivalents will be exempt from any penalties that may
apply under Section 409A and makes no undertaking to preclude Section 409A from
applying to this PARSU or the dividend equivalents.  For the avoidance of doubt,
the Employee hereby acknowledges and agrees that the Company will have no
liability to the Employee or any other party if any amounts payable under this
Grant Agreement are not exempt from, or compliant with, Section 409A, or for any
action taken by the Company with respect thereto.  Any PARSUs or dividend
equivalents the settlement of which is triggered by “separation from service”
(within the meaning of Section 409A) of a “specified employee” (as defined under
Section 409A) shall be made on a date that is the earlier of (a) the Employee’s
death or (b) the later of the specified settlement date and the date which is
six months after the date of the Employee’s separation from service.

 

3

--------------------------------------------------------------------------------


 

13.                               Taxes.

 

(a)         The Employee shall be liable for any and all taxes, including income
tax, social insurance, fringe benefit tax, payroll tax, payment on account,
employer taxes or other tax-related items related to the Employee’s
participation in the Plan and legally applicable to or otherwise recoverable
from the Employee by the Company and/or, if different, the Employee’s employer
(the “Employer”) whether incurred at grant, vesting, sale, prior to vesting or
at any other time (“Tax-Related Items”).  In the event that the Company or the
Employer (which, for purposes of this Section 13, shall include a former
employer) is required, allowed or permitted to withhold taxes as a result of the
grant or vesting of PARSUs (including dividend equivalents) or the issuance or
subsequent sale of Shares acquired pursuant to such PARSUs, or due upon receipt
of dividend equivalent payments or dividends, the Employee shall surrender a
sufficient number of whole Shares, make a cash payment or make adequate
arrangements satisfactory to the Company and/or the Employer to withhold such
taxes from the Employee’s wages or other cash compensation paid to the Employee
by the Company and/or the Employer at the election of the Company, in its sole
discretion, or, if permissible under local law, the Company may sell or arrange
for the sale of Shares that Employee acquires as necessary to cover all
Tax-Related Items that the Company or the Employer has to withhold or that are
legally recoverable from the Employee (such as fringe benefit tax) at the time
the restrictions on the PARSUs lapse, unless the Company, in its sole
discretion, has established alternative procedures for such payment. However,
with respect to any PARSUs subject to Section 409A, the Employer shall limit the
surrender of Shares to the minimum number of Shares permitted to avoid a
prohibited acceleration under Section 409A. The Employee will receive a cash
refund for any fraction of a surrendered Share or Shares in excess of any and
all Tax-Related Items.  To the extent that any surrender of Shares or payment of
cash or alternative procedure for such payment is insufficient, the Employee
authorizes the Company, its Affiliates and Subsidiaries, which are qualified to
deduct tax at source, to deduct from the Employee’s compensation all Tax-Related
Items.  The Employee agrees to pay any Tax-Related Items that cannot be
satisfied from wages or other cash compensation, to the extent permitted by
Applicable Law.

 

To avoid negative accounting treatment, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case the Employee will receive a refund of
any over-withheld amount in cash and will have no entitlement to the Share
equivalent.  If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, the Employee is deemed to have been issued the full
number of Shares subject to the vested PARSUs, notwithstanding that a number of
the Shares is held back solely for the purpose of paying the Tax-Related Items
due as a result of any aspect of the Employee’s participation in the Plan.

 

(b)         Regardless of any action the Company or the Employer takes with
respect to any or all Tax-Related Items, the Employee acknowledges and agrees
that the ultimate liability for all Tax-Related Items is and remains the
Employee’s responsibility and may exceed the amount actually withheld by the
Company or the Employer.  The Employee further acknowledges that the Company
and/or the Employer: (i) make no representations nor undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this grant
of PARSUs, including, but not limited to, the grant, vesting or settlement of
PARSUs, the subsequent delivery of Shares and/or cash upon settlement of such
PARSUs or the subsequent sale of any Shares acquired pursuant to such PARSUs and
receipt of any dividends or dividend equivalent payments; and
(ii) notwithstanding Section 12, do not commit to and are under no obligation to
structure the terms or any aspect of this grant of PARSUs to reduce or eliminate
the Employee’s liability for Tax-Related Items or to achieve any particular tax
result.  Further, if the Employee has become subject to tax in more than one
jurisdiction, the Employee acknowledges that the Company and/or the Employer may
be required to withhold or account for Tax-Related Items in more than one
jurisdiction.  The Employee shall pay the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Employee’s participation in the Plan or the
Employee’s receipt of PARSUs that cannot be satisfied by the means previously
described.  The Company may refuse to deliver the benefit described herein if
the Employee fails to comply with the Employee’s obligations in connection with
the Tax-Related Items.

 

(c)          In accepting the PARSUs, the Employee consents and agrees that in
the event the PARSUs become subject to an employer tax that is legally permitted
to be recovered from the Employee, as may be determined by the Company and/or
the Employer at their sole discretion, and whether or not the Employee’s
employment with the Company and/or the Employer is continuing at the time such
tax becomes recoverable, the Employee will assume any liability for any such
taxes that may be payable by the Company and/or the Employer in connection with
the PARSUs.  Further, by accepting the PARSUs, the Employee agrees that the
Company and/or the Employer may collect any such taxes from the Employee by any
of the means set forth in this Section 13.  The Employee further agrees to
execute any other consents or elections required to accomplish the above,
promptly upon request of the Company.

 

14.       Data Privacy Consent.

 

(a)         The Employee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Employee’s
personal data as described in this Grant Agreement and any other materials by
and among, as applicable, the Company, the Employer and its other Subsidiaries
and Affiliates for the exclusive purpose of implementing, administering and
managing the Employee’s participation in the Plan.

 

(b)         The Employee understands that the Company, the Employer and its
other Subsidiaries and Affiliates may hold certain personal information about
the Employee, including, but not limited to, name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, residency, status, job title, any shares of stock or
directorships held in the Company, details of all PARSUs, options or any other
entitlement to shares of stock granted, canceled, purchased, exercised, vested,
unvested or outstanding in the Employee’s favor (“Data”) for the exclusive
purpose of implementing, managing and administering the Plan.

 

4

--------------------------------------------------------------------------------


 

(c)          The Employee understands that Data will be transferred to the
Company or one or more stock plan service providers as may be selected by the
Company from time to time, which is assisting the Company with the
implementation, administration and management of the Plan.  The Employee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country of operation (e.g., the United
States) may have different data privacy laws and protections than the Employee’s
country.  The Employee understands that if he or she resides outside the United
States, the Employee may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative.  The Employee authorizes the Company and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing the Employee’s participation in the
Plan.  The Employee understands that Data will be held only as long as is
necessary to implement, administer and manage the Employee’s participation in
the Plan.  The Employee understands that if he or she resides outside the United
States, the Employee may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative.

 

(d)         Further, the Employee understands that he or she is providing the
consents herein on a purely voluntary basis.  If the Employee does not consent,
or if the Employee later seeks to revoke his or her consent, the Employee’s
employment and career with the Employer will not be affected; the only
consequence of refusing or withdrawing the Employee’s consent is that the
Company would not be able to grant PARSUs or other equity awards to the Employee
or administer or maintain such awards.  Therefore, the Employee understands that
refusing or withdrawing the consent may affect the Employee’s ability to
participate in the Plan.  For more information on the consequences of the
Employee’s refusal to consent or withdrawal of consent, the Employee understands
that he or she may contact his or her local human resources representative.

 

15.       Plan Information.

 

The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with Applicable Laws
outside the United States, from the Long-term Incentives website and stockholder
information, including copies of any annual report, proxy and Form 10-K, from
the investor relations section of the Company’s website at www.hp.com.  The
Employee acknowledges that copies of the Plan, Plan prospectus, Plan information
and stockholder information are available upon written or telephonic request to
the Company Secretary. The Employee hereby consents to receive any documents
related to current or future participation in the Plan by electronic delivery
and agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

 

16.       Acknowledgment and Waiver.

 

By accepting this grant of PARSUs, the Employee understands, acknowledges and
agrees that:

 

(a)         this Grant Agreement and its incorporated documents reflect all
agreements on its subject matters and the Employee is not accepting this Grant
Agreement based on any promises, representations or inducements other than those
reflected in this Grant Agreement;

 

(b)         all good faith decisions and interpretations of the Committee
regarding the Plan and Awards granted under the Plan are binding, conclusive and
final;

 

(c)          the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time;

 

(d)         the grant of PARSUs is voluntary and occasional and does not create
any contractual or other right to receive future grants of PARSUs or other
awards, or benefits in lieu of PARSUs, even if Shares or PARSUs have been
granted in the past;

 

(e)          all decisions with respect to future grants, if any, will be at the
sole discretion of the Company;

 

(f)           the Employee’s participation in the Plan shall not create a right
to further employment with the Employer and shall not interfere with the ability
of the Employer to terminate the Employee’s employment relationship at any time
and it is expressly agreed and understood that employment is terminable at the
will of either party;

 

(g)          the Employee is voluntarily participating in the Plan;

 

(h)         PARSUs and their resulting benefits are extraordinary items that are
outside the scope of the Employee’s employment contract, if any;

 

(i)             PARSUs and their resulting benefits are not intended to replace
any pension rights or compensation;

 

(j)            PARSUs and their resulting benefits are not part of normal or
expected compensation or salary for any purposes, including, but not limited to
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

 

5

--------------------------------------------------------------------------------


 

(k)         unless otherwise agreed by the Company, the PARSUs and their
resulting benefits are not granted as consideration for, or in connection with,
the service the Employee may provide as a director of Subsidiary or Affiliate;

 

(l)             this grant of PARSUs will not be interpreted to form an
employment contract or relationship with the Company, and furthermore, this
grant of PARSUs will not be interpreted to form an employment contract with any
Subsidiary or Affiliate;

 

(m)     the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

 

(n)         no claim or entitlement to compensation or damages shall arise from
forfeiture of the PARSUs resulting from termination of Employee’s employment
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Employee is employed or retained or the terms of the Employee’s employment or
service agreement, if any), and in consideration of the grant of the PARSUs to
which the Employee is otherwise not entitled, the Employee irrevocably agrees
never to institute any claim against the Company, the Employer or any other
Subsidiary or Affiliate and releases the Company, the Employer and any other
Subsidiary and Affiliate from any such claim; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Employee shall be deemed irrevocably to have
agreed not to pursue such claim and to have agreed to execute any and all
documents necessary to request dismissal or withdrawal of such claims;

 

(o)         the Company, the Employer or any other Subsidiary or Affiliate will
not be liable for any foreign exchange rate fluctuation between the Employee’s
local currency and the United States dollar that may affect the value of the
PARSUs or any amounts due to the Employee pursuant to the settlement of the
PARSUs or the subsequent sale of any Shares acquired upon settlement;

 

(p)         if the Company’s performance is below minimum levels as set forth in
this Grant Agreement, no PARSUs or dividend equivalents will vest and no Shares
will be delivered to the Employee;

 

(q)         if the Company determines that the Employee has engaged in
misconduct prohibited by Applicable Law or any applicable policy of the Company,
as in effect from time to time, or the Company is required to make recovery from
the Employee under Applicable Law or a Company policy adopted to comply with
applicable legal requirements, then the Company may, in its sole discretion, to
the extent it determines appropriate, (i) recover from the Employee the proceeds
from PARSUs vested up to three (3) years prior to the Employee’s termination of
employment or any time thereafter, (ii) cancel the Employee’s outstanding
PARSUs, and (iii) take any other action it deems to be required and appropriate;
and

 

(r)            the delivery of any documents related to the Plan or Awards
granted under the Plan, including the Plan, this Grant Agreement, the Plan
prospectus and any reports of the Company generally provided to the Company’s
stockholders, may be made by electronic delivery.  Such means of electronic
delivery may include the delivery of a link to a Company intranet or the
Internet site of a third party involved in administering the Plan, the delivery
of the document via electronic mail or other such means of electronic delivery
specified by the Company.  The Employee may receive from the Company a paper
copy of any documents delivered electronically at no cost to the Employee by
contacting the Company in writing in accordance with Section 19(l).  If the
attempted electronic delivery of any document fails, the Employee will be
provided with a paper copy of such document. The Employee may revoke his or her
consent to the electronic delivery of documents or may change the electronic
mail address to which such documents are to be delivered (if the Employee has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised electronic mail address in accordance with
Section 19(l).  The Employee is not required to consent to the electronic
delivery of documents.

 

17.       No Advice Regarding Grant.

 

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan, or the Employee’s acquisition or sale of the underlying Shares.  The
Employee is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan

 

18.       Additional Eligibility Requirements Permitted.

 

In addition to any other eligibility criteria provided for in the Plan, the
Company may require that the Employee execute a separate document agreeing to
the terms of a current arbitration agreement and/or a current ARCIPD, each in a
form acceptable to the Company and/or that the Employee be in compliance with
the ARCIPD throughout the entire Performance Period. If such separate documents
are required by the Company and the Employee does not accept them within 75 days
of the Grant Date or such other date as of which the Company shall require in
its discretion, this PARSU shall be canceled and the Employee shall have no
further rights under this Grant Agreement.

 

19.       Miscellaneous.

 

(a)         The Company shall not be required to treat as owner of PARSUs and
associated benefits hereunder any transferee to whom such PARSUs or benefits
shall have been transferred in violation of any of the provisions of this Grant
Agreement.

 

(b)         The parties agree to execute such further instruments and to take
such action as may reasonably be necessary to carry out the intent of this Grant
Agreement.

 

6

--------------------------------------------------------------------------------


 

(c)          The Plan is incorporated herein by reference. The Plan and this
Grant Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Employee with respect to the subject
matter hereof, other than the terms of any severance plan applicable to the
Employee that provides more favorable vesting, and may not be modified adversely
to the Employee’s interest except by means of a writing signed by the Company
and the Employee.  Notwithstanding the foregoing, nothing in the Plan or this
Grant Agreement shall affect the validity or interpretation of any duly
authorized written agreement between the Company and the Employee under which an
award properly granted under and pursuant to the Plan serves as any part of the
consideration furnished to the Employee, including without limitation, any
agreement that imposes restrictions during or after employment regarding
confidential information and proprietary developments.  This Grant Agreement is
governed by the laws of the state of Delaware without regard to its conflict of
law provisions.

 

(d)         If the Employee has received this or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

(e)          The provisions of this Grant Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

(f)           Notwithstanding Section 19(e), the Company’s obligations under
this Grant Agreement and the Employee’s agreement to the terms of an arbitration
agreement and/or an ARCIPD, if any, are mutually dependent.  In the event that
the Employee breaches the arbitration agreement or the Employee’s ARCIPD is
breached or found not to be binding upon the Employee for any reason by a court
of law, then the Company will have no further obligation or duty to perform
under the Plan or this Grant Agreement.

 

(g)          A waiver by the Company of a breach of any provision of this Grant
Agreement shall not operate or be construed as a waiver of any other provision
of this Grant Agreement, or of any subsequent breach by the Employee or any
other Awardee.

 

(h)         The Employee acknowledges that, depending on his or her country, the
Employee may be subject to insider trading restrictions and/or market abuse
laws, which may affect the Employee’s ability to acquire or sell Shares or
rights to Shares (e.g., PARSUs) under the Plan during such times as the Employee
is considered to have “inside information” regarding the Company (as defined by
the laws in the Employee’s country).  Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy.  The Employee is
responsible for ensuring compliance with any applicable restrictions and is
advised to consult his or her personal legal advisor on this matter.

 

(i)             Notwithstanding any provisions in this Grant Agreement, the
grant of the PARSUs shall be subject to any special terms and conditions set
forth in the Appendix to this Grant Agreement for the Employee’s country, if
any.  Moreover, if the Employee relocates to one of the countries included in
the Appendix, the special terms and conditions for such country will apply to
the Employee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons.  The Appendix, if any, constitutes part of this Grant Agreement.

 

(j)            The Company reserves the right to impose other requirements on
the Employee’s participation in the Plan, on the PARSUs and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require the Employee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

(k)         Any notice required or permitted hereunder to the Employee shall be
given in writing and shall be deemed effectively given upon delivery to the
Employee at the address then on file with the Company.

 

(l)             Any notice to be given under the terms of this Grant Agreement
to the Company will be addressed in care of Attn: Global Equity Administration
at HP Inc., 1501 Page Mill, Palo Alto, California 94304, USA.

 

(m)     The Employee acknowledges that there may be certain foreign asset and/or
account reporting requirements which may affect his or her ability to acquire or
hold Shares acquired under the Plan or cash received from participating in the
Plan (including from any dividends or dividend equivalent payments) in a
brokerage or bank account outside the Employee’s country.  The Employee may be
required to report such accounts, assets or transactions to the tax or other
authorities in his or her country.  The Employee also may be required to
repatriate sale proceeds or other funds received as a result of the Employee’s
participation in the Plan to his or her country through a designated bank or
broker within a certain time after receipt.  The Employee acknowledges that it
is his or her responsibility to be compliant with such regulations, and the
Employee is advised to consult his or her personal legal advisor for any
details.

 

7

--------------------------------------------------------------------------------


 

HP Inc.

 

 

Dion Weisler

CEO and President

 

 

Tracy Keogh

Chief Human Resources Officer

 

RETAIN THIS GRANT AGREEMENT FOR YOUR RECORDS

 

Important Note:  Your grant is subject to the terms and conditions of this Grant
Agreement and to the Company obtaining all necessary government approvals.  If
you have questions regarding your grant, please discuss them with your manager.

 

8

--------------------------------------------------------------------------------
